Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent £o issue a decision favorable to the petitioner with respect to the petitioner’s pending motion pursuant to CPL 440.10.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus lies to compel the performance of a purely ministerial act where there is a clear legal right to the relief sought (Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). That situation does not exist here. Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.